NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAX REED II,                                    No. 19-15476

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00313-MMD-
                                                CBC
 v.

JAMES COX; et al.,                              MEMORANDUM*

                Defendants-Appellees,

and

NEVADA DEPARTMENT OF
CORRECTIONS; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Nevada state prisoner Max Reed II appeals pro se from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Reed’s access-to-

courts claims because Reed failed to raise a genuine dispute of material fact as to

whether defendants caused an actual injury to a nonfrivolous claim. See Lewis v.

Casey, 518 U.S. 343, 348-49, 354-55 (1996) (elements of an access-to-courts claim

and actual injury requirement).

      The district court properly granted summary judgment on Reed’s destruction

of property claim because Reed failed to identify the John Doe defendant after the

completion of nearly two years of discovery. See Gillespie v. Civiletti, 629 F.2d

637, 642 (9th Cir. 1980) (“[P]laintiff should be given an opportunity through

discovery to identify the unknown defendants, unless it is clear that discovery

would not uncover the identities, or that the complaint would be dismissed on other

grounds.”).

      We reject as meritless Reed’s contentions that the district court failed to

conduct an evidentiary hearing and that he was denied his Sixth Amendment right

to self-representation.




                                          2                                    19-15476
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  19-15476